Case 2:21-cv-11272-NGE-KGA ECF No. 38, PageID.453 Filed 07/30/21 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DONALD KLINE, et al

      Plaintiffs,                              Case No. 4:21-cv-11272
v.

FISHMAN GROUP, P.C., et al.,                   Honorable Nancy G. Edmunds

     Defendants.
__________________________________________________________________

 MOTION TO STAY PROCEEDINGS BY THE FISHMAN DEFENDANTS

      Defendants Marc Fishman, Ryan Fishman, and Fishman Group, P.C. (the

“Fishman Defendants”), by and through counsel, Wade Fink Law, P.C., hereby

move this Honorable Court for an order staying proceedings pending the outcome

of a criminal matter involving the same parties and issues.

      In support of this motion, Defendants rely upon the law, facts, and arguments

set forth in the attached brief, as well as the pleadings on file with the Court.

Date: July 30, 2021                            Respectfully submitted,

                                               WADE FINK LAW, P.C.

                                               /s/ Wade G. Fink (P78751)
                                               550 W. Merrill St., Suite 100
                                               Birmingham, MI 48009
                                               (248) 712 – 1054
                                               wade@wadefinklaw.com
                                               Attorneys for Fishman Defendants
Case 2:21-cv-11272-NGE-KGA ECF No. 38, PageID.454 Filed 07/30/21 Page 2 of 15




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DONALD KLINE, et al

      Plaintiffs,                         Case No. 4:21-cv-11272
v.

FISHMAN GROUP, P.C., et al.,              Honorable Nancy G. Edmunds

     Defendants.
__________________________________________________________________

                    BRIEF IN SUPPORT OF DEFENDANTS’
                     MOTION TO STAY PROCEEDINGS




                                      2
Case 2:21-cv-11272-NGE-KGA ECF No. 38, PageID.455 Filed 07/30/21 Page 3 of 15




                  STATEMENT OF ISSUES PRESENTED

      Should this Court grant a stay of all proceedings pending the outcome of

criminal proceedings against the Fishman Defendants and Defendant Ichim?

      The Fishman Defendants answer, yes.




                                       i
Case 2:21-cv-11272-NGE-KGA ECF No. 38, PageID.456 Filed 07/30/21 Page 4 of 15




        CONTROLLING OR MOST APPROPRIATE AUTHORITY

FTC v. E.M.A. Nationwide, Inc.,
     767 F.3d 611, 627-28 (6th Cir. 2014)……………………………………….6

Hoffman v. United States,
     241 U.S. 479, 486 (1951)……………………………………………………2

United States v. Kordel,
      397 U.S. 1, 8, 9 (1970)……………………………………………………....3

U.S. Const. Amend. V……………………………………………………..…passim




                                      ii
Case 2:21-cv-11272-NGE-KGA ECF No. 38, PageID.457 Filed 07/30/21 Page 5 of 15




                I.     RELEVANT FACTUAL BACKGROUND

      Defendant Ryan Fishman has been charged with 30 counts of forgery and

maintaining a criminal enterprise in the Genesee County Circuit Court in Flint,

Michigan. Defendant Marc Fishman has been charged with only the latter charge. In

April of this year, Defendant Fishman Group, P.C.’s offices were raided by law

enforcement, along with Marc and Ryan Fishman’s homes.1 Plaintiffs are aware of

the criminal matter. See ECF NO. 1, PageID.2.

      This lawsuit arises out of Plaintiffs allegations that they were not served with

a summons and complaint related to a certain debt owed to Co-Defendant Fenton

Oaks. Id. at PageID.9. Plaintiffs defaulted in those debt cases, a judgment was

entered, and Plaintiffs allege that certain funds were taken and/or withheld from

them based on the judgment. Id. at PageID.10. Based on these allegations, Plaintiffs

allege there are various classes of similarly situated persons.

      Discovery has not begun in this matter. Certainly, the Fishman Defendants

will be called upon to respond to discovery requests and testify at depositions. Such

discovery will implicate the Fishman Defendants constitutional rights. Among




      1
          See, e.g., Case Docket from 67th District Court at
http://www.co.genesee.mi.us/roawebinq/ROACase.aspx?CRTNO=6701&PFIX=D
&CASE=21TB0854%20%20&PTY=D01&FILENAME=D072985454&RtnForm=
aspnetForm
                                           1
Case 2:21-cv-11272-NGE-KGA ECF No. 38, PageID.458 Filed 07/30/21 Page 6 of 15




others, discovery would burden the Fishman Defendants Fifth Amendment rights

against compelled testimony. In addition, the Fishman Defendants still do not have

access to all of their electronics and paper documents, which is in the possession of

law enforcement. Therefore, this Court should stay this case pending resolution of

the criminal matter that is already pending.

                            II.    ARGUMENT

      The Fifth Amendment of the United States Constitution guarantees that “[n]o

person ... shall be compelled in any criminal proceeding to be a witness against

himself.” U.S. Const. Amend. V. The Supreme Court has held that the privilege

against self-incrimination is to “be accorded liberal construction in favor of the right

it was intended to secure.” Hoffman v. United States, 241 U.S. 479, 486 (1951). The

Court has held that the privilege is applied to any information which would form any

link which could be used to incriminate a witness. Lefkowitz v. Turley, 414 U.S. 70

(1973). The Michigan Constitution similarly guarantees that “No person shall be

compelled in any criminal case to be a witness against himself.” Mich. Const. Art.

1. Sec. 17.

      Furthermore, Michigan law, which is called upon to be applied in this case,

provides by statute that a witness is not required to give “any answer which will have

a tendency to accuse himself of any crime or misdemeanor[.]” MCL § 600.2154.


                                           2
Case 2:21-cv-11272-NGE-KGA ECF No. 38, PageID.459 Filed 07/30/21 Page 7 of 15




The Michigan Supreme Court has also stated that the constitutional privilege against

compelled self-incrimination should be liberally construed. In re Schnitzer, 295

Mich. 736, 741, 295 N.W. 478 (1940). The Schnitzer Court set forth the following

standard by which the constitutionally protected standard is to be measured: there

must be a tendency to incriminate and that tendency must be reasonable such that

the witness has a reasonable basis to fear incrimination from the question posed. Id.

295 Mich. at 740.

       Furthermore, federal courts have consistently held that the privilege against

self-incrimination can be asserted in “any proceeding, be it criminal or civil,

administrative or judicial, investigatory or adjudicatory." In re Gault, 387 U.S. 1,

47, 87 S. Ct. 1428, 1454, 18 L.Ed.2d 527 (1967) (quoting Murphy v. Waterfront

Comm of New York, 378 U.S. 52, 94, 84 S. Ct. 1594, 1611, 12 L.Ed.2d 678 (1964)

(White, J., concurring) ). (Emphasis in Gault).

       More specifically, there is a legal framework to analyze whether to grant a

stay in an instance like this one. In United States v. Kordel, 397 U.S. 1, 8, 9 (1970),

the United States Supreme Court stated that where a defendant in a criminal case is

also a litigant in a civil case arising out of the same facts, the trial court in the civil

case should stay the proceeding pending the resolution of the criminal case in order

to protect a defendant’s Fifth Amendment privilege. In Kordel, the defendant


                                            3
Case 2:21-cv-11272-NGE-KGA ECF No. 38, PageID.460 Filed 07/30/21 Page 8 of 15




answered interrogatories in a civil suit being pursued by the Food and Drug

Administration against the defendant's corporation. The defendant objected to the

use of these answers in the subsequent criminal prosecution against him. The

Supreme Court rejected the defendant's arguments holding that the defendant waived

his claim by failing to assert his Fifth Amendment privilege to remain silent. The

Supreme Court assumed, however, that where a defendant in a criminal case also

faces a civil action based on the same conduct, it would be appropriate for the court

in the civil action to issue a protective order until the criminal case is concluded:

      The respondents press upon us the situation where no one can answer
      the interrogatories addressed to the corporation without subjecting
      himself to a 'real and appreciable' risk of self-incrimination. For present
      purposes we may assume that in such a case the appropriate remedy
      would be a protective order under Rule 30(b), postponing civil
      discovery until termination of the criminal action.

See also Wehling v. Columbia Broadcasting System, 608 F.2d 1084, 1088-89 (5th

Cir. 1979) (the district court erred by failing to stay a civil libel action pending the

outcome of a related criminal investigation and potential prosecution or the running

of the applicable statute of limitations after the plaintiff had validly claimed his fifth

amendment privilege in response to the defendant's discovery requests and had

sought a protective order staying the civil suit).

      The appropriateness of stay in the instant case is even more compelling than

in Wehling. In Wehling, the court ruled that a plaintiff in a civil action should not be

                                            4
Case 2:21-cv-11272-NGE-KGA ECF No. 38, PageID.461 Filed 07/30/21 Page 9 of 15




unfairly prejudiced for exercising his Fifth Amendment rights. Unlike the litigant in

Wehling, Defendants did not voluntarily institute the litigation that they now seek to

stay. Rather, they were thrust into this litigation as defendants.

      Clearly, any question posed the individual Fishman Defendants in any

discovery request will have a reasonable tendency to incriminate them in the pending

criminal case since the instant action arises out of the same alleged facts and events

that are the subject of the existing or potential criminal investigation. We know this

to be true not just based on supposition, but Plaintiffs’ complaint expressly mentions

the criminal case. See ECF No. 1, PageID.2.

      As threshold matter, the Fishman Defendants cannot comply with their

discovery obligations as the result of the search and seizure. Undersigned counsel

has assisted criminal counsel (Kimberly Stout and Mark Kriger) and can represent

that state law enforcement possess substantial electronic and hard-copy files

belonging to the Fishman Defendants and its clients. In addition to be unable to

comply with their discovery obligations, the Fishman Defendants cannot adequately

form or present their defenses to Plaintiffs’ allegations and are at risk for discovery

or even case-terminating sanctions.

      Further to this threshold issue, Ryan and Marc Fishman cannot respond to any

questions posed by Plaintiffs through discovery without risk of self-incrimination.


                                           5
Case 2:21-cv-11272-NGE-KGA ECF No. 38, PageID.462 Filed 07/30/21 Page 10 of 15




 And, should Ryan and/or Marc Fishman exercise the privilege against compelled

 self-incrimination, neither would be able to vigorously assert defenses to Plaintiffs’

 claims and run the risk of an adverse inference at trial - or discovery sanctions,

 including entry of judgment against him. Doing so will likely prejudice the other

 Defendants, as well. To safeguard Ryan and Marc Fishman’s constitutional right

 against compelled self-incrimination, and the risk of sanctions because Defendants

 cannot complete discovery, as well as allowing them to vigorously defend against

 Plaintiffs’ allegations, this Court should stay these proceedings until the criminal

 investigation concludes.

       This Court, as district courts generally do, should consider the following

 factors in determining whether it is appropriate to stay a civil case: 1) the extent to

 which the issues in the criminal case overlap with those presented in the civil case;

 2) the status of the case, including whether the defendants have been indicted; 3) the

 private interests of the plaintiffs in proceeding expeditiously weighed against the

 prejudice to the plaintiff caused by the delay; 4) the private interests of and burden

 on the defendants; 5) the interests of the courts; and 6) the public interest. FTC v.

 E.M.A. Nationwide, Inc., 767 F.3d 611, 627-28 (6th Cir. 2014) (internal citations

 omitted). The Court should also consider the extent to which the defendant’s fifth

 amendment rights are implicated. Id.


                                            6
Case 2:21-cv-11272-NGE-KGA ECF No. 38, PageID.463 Filed 07/30/21 Page 11 of 15




       The first factor weighs heavily in favor of staying this case. The allegations

 made by Plaintiffs against Defendants are directly related to the criminal charges. In

 fact, that is what brought this alleged conduct to light – the criminal case. The

 allegations are identical to those in the criminal case. “[T]he strongest case for

 deferring civil proceedings until after completion of criminal proceedings is where

 a party under indictment for a serious offense is required to defend a civil or

 administrative action involving the same matter.” Auramet Int'l, LLC v. C.R. Metals,

 No. 16-cv-11177, 2016 U.S. Dist. LEXIS 100607, at *10 (E.D. Mich. Aug. 2, 2016).

 This is the exact same matter. Plaintiffs themselves identify only news reports and

 the criminal cases as the bases for their allegations. See, generally, ECF No. 1 and

 ECF No. 22.

       The second factor weighs in favor of staying this case. Discovery in this

 matter has not begun and will be complex. The Fishman Defendants have been

 charged and face substantial prison time under the guidelines.

       The third factor weighs in favor of staying this case. Plaintiffs will not be

 prejudiced in any significant way if this case is stayed. The only potential prejudice

 is time, which is substantially less concerning in light of the risks and burdens on the

 Fishman Defendants. For starters, Plaintiffs would be a potential victim in the

 criminal case. Victims’ rights are protected in criminal cases and the law attempts to


                                            7
Case 2:21-cv-11272-NGE-KGA ECF No. 38, PageID.464 Filed 07/30/21 Page 12 of 15




 make victims whole. Further, because of the seizure, Plaintiffs cannot obtain the

 discovery responses they require to proceed with the case anyway. Plaintiffs are

 more likely to be prejudiced without a stay. Further, it is common for Michigan

 courts “presented with the civil suit [to] yield to the criminal matter.” Gebhardt v.

 O'Rourke, 444 Mich. 535, 550, 510 N.W.2d 900, 907 (1994). Michigan courts have

 reasoned that allowing these cases to proceed separately eliminates the waste of

 judicial resources. Id. at 551. For example, issues raised and decided in the criminal

 proceeding that are relevant to the issues in the civil suit will have already been

 decided. Id. at 549. Eliminating the need to evaluate these issues during civil

 proceedings promotes judicial economy. Resolution of the criminal case may inure

 to Plaintiffs benefit. While it is understandable why Plaintiffs were troubled and

 brought suit, the amounts at issue (as to each individual) are not substantial and, in

 fact, are legitimate debts owed to creditors.

       Further on this third factor, it has often been said that “States cannot force

 citizens to trade one constitutional right for another.” Preterm-Cleveland v.

 McCloud, 994 F.3d 512, 551 (6th Cir. 2021). By not staying civil actions pending

 criminal proceedings, Defendants would be forced to do just that. Either Defendants

 yield their connotational rights, including the right against self-incrimination, or

 Defendants invoke their Fifth Amendment rights and are not able to defend


                                            8
Case 2:21-cv-11272-NGE-KGA ECF No. 38, PageID.465 Filed 07/30/21 Page 13 of 15




 themselves against civil liability. Michigan courts have avoided these issues by

 protecting parties’ Fifth Amendment rights by issuing stays during the pendency of

 criminal proceedings, Massey, 206 Mich. App. 698 at 736, and by encouraging

 defendants to seek stays in civil suits until criminal cases are resolved. Gebhardt,

 444 Mich. 535 at 551. The Fishman Defendants very well may have a defense in this

 case, as the actions of another may be to blame for the alleged conduct.

       The fourth factor weighs in favor of a stay. Even without a concurrent criminal

 case, this case will be extremely burdensome for Defendants. The volume of

 discovery is likely to be substantial, especially if there is joinder or a class. Discovery

 and the complexity of this case is so substantial that the Michigan Attorney General

 has asked for months simply to bring the case to a preliminary exam. Now,

 Defendants are exposed to discovery or other sanctions because it is impossible to

 complete discovery, and adverse inference instructions to a jury if Ryan and/or Marc

 Fishman invokes their Fifth Amendment rights.

       The fifth factor weighs in favor of a stay. The Court’s interest is best served

 by staying this case pending the outcome of any criminal proceeding. Defendants

 deny any criminal act or wrongdoing; however, if Ryan and/or Marc Fishman is

 found to have committed a crime, the issues in this case may be substantially

 narrowed depending on how the criminal matter proceeds. It does not serve judicial


                                             9
Case 2:21-cv-11272-NGE-KGA ECF No. 38, PageID.466 Filed 07/30/21 Page 14 of 15




 economy for the parties to continue to litigate this case while the criminal proceeding

 is pending.

       The sixth factor weighs in favor of staying this case. The public interest is

 always served by law enforcement, prosecutors, and the Courts pursuing criminal

 investigations to protect the public. The public interest may also be served by

 Plaintiffs’ private cause of action against Defendants, but Plaintiffs do not lose the

 ability to pursue their cause, it is only a matter time for Plaintiffs.

       All six factors weigh in favor of a stay here. First, the overlap between the

 cases is virtually complete. Second, the criminal case has been charged and is

 proceeding. Third, Plaintiffs’ interests are protected as an alleged victim in the

 criminal case. Fourth, the burden on Defendants is obvious here, as their liberty is at

 stake, as is the well-being of their families. Fifth, the Court’s interest is best served

 by staying this case pending the outcome of any criminal proceeding. It does not

 serve judicial economy for the parties to continue to litigate this case while the

 criminal proceeding is imminent or pending. Sixth, the public interest is always

 served by law enforcement pursuing criminal investigations to protect the public.

       Defendants request that this Court protect their Fifth Amendment and other

 rights by issuing a stay of the civil action.




                                             10
Case 2:21-cv-11272-NGE-KGA ECF No. 38, PageID.467 Filed 07/30/21 Page 15 of 15




                             III.    CONCLUSION

       For the foregoing reasons, Defendants request that this Court grant their

 motion in its entirety.

                                               Respectfully submitted,

 Date: July 30, 2021                           WADE FINK LAW, P.C.

                                               /s/ Wade G. Fink (P78751)
                                               WADE FINK LAW PC
                                               370 E. Maple Rd., Third Floor
                                               Birmingham, MI 48009
                                               (248) 712 – 1054
                                               wade@wadefinklaw.com
                                               Attorneys for Defendant


                                    PROOF OF SERVICE

       Undersigned counsel certifies that on July 30, 2021, the foregoing was filed

 using the Court’s e-filing system, which will send notice and a copy of same to all

 parties of record.

                                    /s/ Wade G. Fink




                                          11
